      Case 2:19-cv-02229-APG-NJK Document 9 Filed 02/21/20 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     DIANNA L. WATT,                   )                    Case No. 2:19-cv-02229-APG-NJK
10                                     )
                                       )
11                       Plaintiff,    )
                                       )
12   vs.                               )                    JOINT MOTION FOR EXTENSION OF
                                       )                    TIME FOR DEFENDANT EQUIFAX
13                                     )                    INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC; )
     FIRST PREMIER BANK; FACTOR TRUST, )                    FILE ANSWER
14
     INC.,                             )
                                       )                    SECOND REQUEST
15
                                       )
                         Defendants.
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
20
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
21

22   move or otherwise respond to the Complaint in this action is extended from February 20, 2020

23   through and including March 23, 2020. The request was made by Equifax so that it can have an

24   opportunity to collect and review its internal files pertaining to the allegations in the
25
     ///
26
     ///
27
     ///
28
     Case 2:19-cv-02229-APG-NJK Document 9 Filed 02/21/20 Page 2 of 3



 1   Complaint, and Plaintiff approves. This stipulation is filed in good faith and not intended to cause
 2   delay.
 3
              Respectfully submitted, this 21st day of February, 2020.
 4

 5
     CLARK HILL PLLC
 6                                                         No opposition
     By: /s/ Jeremy J. Thompson
 7   Jeremy J. Thompson                                     /s/ David H. Krieger
     Nevada Bar No. 12503                                  David H. Krieger, Esq.
 8   3800 Howard Hughes Pkwy,                              Nevada Bar No. 9086
     Suite 500                                             HAINES & KRIEGER, LLC
 9   Las Vegas, NV 89169                                   8985 S. Eastern Ave., Suite 350
     Tel: (702) 862-8300                                   Henderson, NV 89123
10
     Fax: (702) 862-8400                                   Phone: (702) 880-5554
11   Email: jthompson@clarkhill.com                        Fax: (702) 385-5518
                                                           Email: dkrieger@hainesandkrieger.com
12   Attorney for Defendant Equifax Information
     Services LLC                                          Attorneys for Plaintiff
13

14

15                                    NO FURTHER EXTENSIONS
     IT IS SO ORDERED:                WILL BE GRANTED.
16

17
     __________________________
18   United States Magistrate Judge

19           February 24, 2020
     DATED: __________________
20

21

22

23

24

25

26

27

28

                                                     -2-
